May 20, 2005


Mr. Jack G. Carnegie
Jones Day
717 Texas Avenue, Suite 3300
Houston, TX 77002-2900

Mr. John Fellas
Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY 10004-1482
Mr. John D. White
Jones Walker Waechter Poitevent
Carrere & Denegre
10001 Woodloch Forest Drive, Suite 350
The Woodlands, TX 77380

RE:   Case Number:  03-1129
      Court of Appeals Number:  01-02-01246-CV
      Trial Court Number:  2002-47663

Style:      IN RE  KELLOGG  BROWN & ROOT, INC.

Dear Counsel:

      Today, the Supreme Court of Texas delivered the  enclosed  opinion  in
the above-referenced cause.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosure

|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Charles       |
|   |Bacarisse         |